DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  
Claim 10 ends in a comma instead of a period.  See MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period”).
Claim 15 recites:
15.  The air cleaner according to claim 4, wherein the air guide further includes a rack is provided on the cylindrical inner wall of the air guide.

Claim 15 is objected to because the word “is” is redundant.  To overcome this issue, claim 15 could be rewritten as:
15.  The air cleaner according to claim 4, wherein the air guide further includes a rack [[is]] provided on the cylindrical inner wall of the air guide.

Appropriate correction is required.
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the following limitations that do not invoke 35 U.S.C. 112(f).
“an air guide configured to guide a flow of air passing through the centrifugal fan, the air guide defining an air flow path” and

“a discharge guide provided on an upper side of the air guide and guiding air passing through the air guide to the introduction grill, the discharge guide including: a discharge inner wall including an inner circumferential surface having a cylindrical shape; a discharge outer wall that surrounds the discharge inner wall; a discharge flow path defined between an inner circumferential surface of the discharge outer wall and an outer circumferential surface of the discharge inner wall and passing air flowing upward by the air flow path…”
The “air guide” limitation does not invoke 35 U.S.C. 112(f) because the term “guide” is sufficiently structural to avoid invoking the statute.  Also, the limitation describes the structure of the air guide, as the air guide defines an air flow path.
Similarly, the “discharge guide” limitation does not invoke 35 U.S.C. 112(f), because the term “guide” is sufficiently structural.  Also, the limitation describes the structure of the discharge guide, as it comprises an inner wall, an outer wall and a discharge flow path.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“wherein the discharge grill is formed in a concave shape in the downward direction corresponding to a shape of the introduction grill.”

Claim 1 is indefinite because “the downward direction” lacks antecedent basis.  See MPEP 2173.05(e).
Claims 2–20 are indefinite because they depend from claim 1.

Additionally, claim 4 recites:
4.  The air cleaner according to claim 3, wherein the air guide further includes:
a cylindrical outer wall forming an outer circumferential surface of the air guide;
a cylindrical inner wall positioned at an inside of the outer wall and forming an inner circumferential surface of the air guide; and
a guide rib disposed in the air flow path, the guide rib being configured to extend longitudinally and allow the air discharged in a radial direction through the centrifugal fan to flow upward, wherein the air flow path is defined between an inner circumferential surface of the cylindrical outer wall and an outer circumferential surface of the cylindrical inner wall.

Claim 4 is indefinite because it is unclear which outer wall is being referenced by “the outer wall.”  Claim 4 describes a “cylindrical outer wall” while claim 1 describes a “discharge outer wall.”  Further clarification is required.
Claims 17 and 18 recite:
17.  The air cleaner according to claim 8, wherein the rotation guide plate extends partially along the circumferential direction of the discharge inner wall to form a space where the rack and the first gear are coupled.

18.  The air cleaner according to claim 8, wherein the rotation guide plate extends along a circumferential direction of the discharge inner wall to form a space in which the rack and the first gear are coupled and a space in which a bearing provided in the circulator moves.

Claims 17 and 18 are indefinite because “the rotation guide plate” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, CN204933080U1 in view of Tillman, Jr. et al., US 5,453,049.
Regarding claim 1, Sun discloses an air purifier.  See Sun Figs. 1, 2, p. 2.  The air purifier reads on the claimed “air cleaner.”
The air purifier comprises a fan 5.  See Sun Fig. 2, ps. 2–3.
The air purifier also comprises structure that surrounds the fan 5 and extends to the top of the air purifier.  See Sun Fig. 2, ps. 2–3.  This structure reads on the “circulator.”  This structure includes air outlet assembly 8.  Id.   The air outlet assembly 8 is configured to adjust a direction of air that passes through the fan 5, because assembly 8 can rotate around rotating shaft 7, so that the assembly 8 can be tilted.  Id.  
The air outlet assembly 8 comprises a grill at its top and bottom, with a structure between the two grills.  See Sun Fig. 2, ps. 2–3.  The air outlet assembly 8 also comprises an exhaust fan 18.  Id.
The bottom grill reads on the “introduction grill.”  Air passing through the fan 5 is introduced into the bottom grill.  Id.  This grill reads on the “introduction grill.”
The structure between the two grills reads on the “fan housing.”  See Sun Fig. 2, ps. 2–3.  This structure is provided above the bottom grill, as seen in Fig. 2.
The exhaust fan 18 reads on the “circulation fan.”  See Sun Fig. 2, ps. 2–3.  It is provided in a space defined by the bottom grill and the structure between the top and bottom grills.  Id.
The structure corresponding to the “circulator” also comprises a duct that surrounds the fan 5.  See Sun Fig. 2, ps. 2–3.  This duct reads on the “air guide.”  It is configured to guide a flow of air passing through the fan 5.  The duct defines an air flow path, which is the path through this duct.
The structure corresponding to the “circulator” further comprises an air duct 6, located above the duct that surrounds the fan 5.  See Sun Fig. 2, ps. 2–3.  The air duct 6 reads on the “discharge guide.”  The air duct 6 guides air passing from the duct surrounding fan 5 to the grill at the bottom of the outlet fan assembly 8.  Id.  
The air duct 6 includes a cylindrical tube 17 including an inner circumferential surface having a cylindrical shape.  See Sun Fig. 2, ps. 2–3.  The cylindrical tube 17 reads on the “discharge inner wall.”  
The portion of the air duct 6 that surrounds the cylindrical tube 17 reads on the “discharge outer wall that surrounds the discharge inner wall.”  
A flow path is defined between the cylindrical inner surface of the outer wall and an outer circumferential surface of the cylindrical tube 17, as seen by the fluid arrows in Fig. 2.  This flow path reads on the “discharge flow path.”  Air flow upward in the air flow path.  Id.
The structure at the top of the air duct 6 extends from the outer circumferential surface of the cylindrical tube 17 to the inner circumferential surface of the discharge outer wall, as seen in Fig. 2.  The structure at the to of the air duct 6 is a “discharge grill” because Fig. 2 appears to illustrate this structure as comprising at least two ribs, with air passing through the structure toward the outlet fan assembly 8.  But, even if this structure is not a grill, it would have been obvious to include a grill at the top of the air duct 6 to prevent a user from being able to stick a finger into the interior of the air purifier.  
The structure at the top of the air duct 6 is formed in a concave shape in a downward direction corresponding to the shape of the grill at the bottom of the outlet fan assembly 8, because the bottom grill sits at least partially into the structure at the top of the duct 6, as seen in Figs. 1 and 2.  

    PNG
    media_image1.png
    1087
    1164
    media_image1.png
    Greyscale


Sun differs from claim 1 because the fan 5 is an axial fan rather than a centrifugal fan as claimed.
But Tillman discloses that axial fans and centrifugal fans are equivalent structures that can be used to move air through an air purifier.  See Tillman Fig. 4, col. 3, ll. 4–14.  It would have been obvious to replace the axial fan 5 with a centrifugal fan, because this would merely represent substituting one known element for another to yield predictable results.  See MPEP 2143(I)(B).
Regarding claim 2, in Sun, the rotating shaft 7 allows the air outlet fan assembly 8 can rotate in a clockwise or counterclockwise direction with respect to an axial direction of the “circulator.” 
Claims 3, 10–13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, CN204933080U in view of Tillman, Jr. et al., US 5,453,049 in further view of Yang, CN105299862A2.
Regarding claim 3, Sun, as modified, teaches the limitations of claim 2, as explained above.
Sun differs from claim 3 because it fails to disclose a rotation guide provided on a lower side of the grill at the bottom of the outlet fan assembly 8 (the “introduction grill”) to guide rotation circulator in the clockwise or counterclockwise direction.  
Instead, the rotating shaft 7 allows the outlet fan assembly 8 to be manually tilted, so that the assembly 8 can move in a clockwise or counterclockwise direction (depending on the perspective of the viewer). 
Yang discloses an air conditioner 100 comprising a movable air outlet device 1.  See Yang Figs. 1–4, ps. 3–4.  The outlet device 1 comprises a lower rotation driving device 14 that allows the outlet device 1 to be tilted.  Id.  The lower rotation driving device 14 comprises an arc-shaped rack 143 provided on a lower surface of the outlet device 1, and a motor 141 with a gear 142 that engages the rack 143 to tilt the outlet device 1.  Id.  

    PNG
    media_image2.png
    1240
    1668
    media_image2.png
    Greyscale

It would have been obvious to use the lower rotation driving device 14 of Yang as the mechanism used to tilt the outlet fan assembly 8 in Sun, because this would merely represent automating a manual activity to achieve the same result of tilting the fan assembly 8.  See MPEP 2144.04(III) (broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art).  
With this modification, the arc-shaped rack 143 of Yang would be provided on the lower grill in the outlet fan assembly 8 of Sun.  Therefore, the arc-shaped rack 143 would correspond to the “rotation guide provided on a lower side of the introduction grill.”
Regarding claim 10, the supporting rod 16 in Sun reads on the “rotation guide plate.”  See Sun Fig. 2, ps. 2–3.  It is coupled to the cylindrical tube 17 indirectly by the components of the air purifier.  The supporting rod 16 has a shaft inserting portion which receives rotating shaft 7.  Id.  Note that the rotating shaft 7 would not need to be eliminated when Sun is modified to use the rotation device 14 of Yang, because the shaft 7 would provide support to assist in allowing the outlet fan assembly 8 to be tilted.
Regarding claim 11, the rotating shaft 7 in Sun reads on the “rotational shaft inserted into the shaft inserting portion.”  See Sun Fig. 2, ps. 2–3.  It provides a rotational center in the clockwise or counterclockwise direction, with respect to the axial direction of the structure corresponding to the “circulator” because the shaft 7 allows the outlet fan assembly 8 to be titled in a clockwise or counterclockwise direction.
Regarding claim 12, in Sun, the flow path above the fan 5 (the “discharge flow path”) is configured to allow air passing through the flow path in the duct surrounding the fan (the “air flow path”) to flow into the structure that extends to the top of the air purifier (the “circulator”), as seen by the fluid arrows in Fig. 2.
Regarding claim 13, in Sun, the duct surrounding the fan 5 (the “air guide”) is fixed to the structure above the fan 5 (the “circulator”) because these elements are fixed within the air purifier, as seen in Fig. 2.  The duct surrounding the fan 5 is movable because the air purifier can be moved from one location to another.
Regarding claim 19, the portion of the rotating shaft 7 in Sun that is inserted into the supporting rod 16 reads on the “bearing” because it bears against the supporting rod 16.  See Yang Figs. 1–4, ps. 3–5.  The bearing supports rotation in the clockwise direction or counterclockwise direction, because it enables the air outlet assembly 8 to be tilted.  Id.
Regarding claim 20, the supporting rod 16 (the “rotation guide plate”) includes an opening that receives the rotating shaft 7.  See Sun Fig. 2, ps. 2–3.  This opening reads on the “bearing groove.”  The opening is formed in a circumferential direction, because it is circular.  
Allowable Subject Matter
Claims 4–9 and 14–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming the 35 U.S.C. 112(b) issues are addressed.
Claim 4 is allowable over Sun in view of Tillman and Yang.  
Claim 4 requires that for the air cleaner of claim 3, the air guide includes a cylindrical outer wall forming an outer circumferential surface of the air guide, a cylindrical inner wall positioned at an inner side of the outer wall and forming an inner circumferential surface of the air guide and a guide rib disposed in the air flow path.  The guide rib is configured to extend longitudinally and allow the air discharged in a radial direction through the centrifugal fan to flow upward.  The air flow path is defined between an inner circumferential surface of the cylindrical outer wall and an outer circumferential surface of the cylindrical inner wall.
In Sun, the duct that surrounds the fan 5 corresponds to the “air guide.”  This duct has only one wall, as seen in Fig. 2.  Therefore, it does not have inner and outer circumferential walls, with an air flow path defined between inner circumferential surface of the cylindrical outer wall and an outer circumferential surface of the cylindrical inner wall, as required by claim 4.  
Claims 5–9 and 14–18 are allowable because they depend from claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of both the original version and translation of Sun is provided with this communication.  The rejection cites to the original for the figures and the translation for the text.
        2 A copy of both the original version and translation of Yang is provided with this communication.  The rejection cites to the original for the figures and the translation for the text.